PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
William D. Whitten
Application No. 14/748,070
Filed: June 23, 2015
For: ASYNCHRONOUS TENDERING FOR VARIABLE CHARACTERISTIC ASSETS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 1, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Kent A. Fischmann appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a).  As a proper appeal brief was not filed within one (1) month of the Notification of Non-Compliance with 37 CFR 41.37(c), mailed December 17, 2020, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on January 20, 2021.  See MPEP 1215.04. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an corrected appeal brief, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  


The application is being forwarded to the Technology Center Art Unit 3696 for appropriate action in the normal course of business on the reply received July 1, 2021.
 
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist	
Office of Petitions


cc:	Kent A. Fischmann
	Davis Graham & Stubbs LLP
	1550 17th St., Ste. 500
	Denver, CO 80202